DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The present application claims priority of provisional application 62/775790 filed 12/05/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
3.	Claim(s) 1 – 3, 7, 11, 15 – 18, 22, 26, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812231).
	
Regarding claim 1, 3GPP discloses the relevant wireless standard. Specifically, 3GPP discloses a method of wireless communication at a User Equipment (UE) (UE; see section 2.4 and Fig. 2), comprising: 
UE sends assistance information to gNB; see section 2.4 and Fig. 2; this can comprise e.g. the preferred DRX cycle length; see section 2.4, Table 1, and Fig. 2); and 
receiving a configuration from the base station based, at least in part, on the at least one UE configuration parameter transmitted to the base station (gNB responds with configuration/indication, which is generated by considering the reported assistance information; see section 2.4 and Fig. 2).

Regarding claims 2 and 17, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the at least one UE configuration parameter comprises an indication for a preferred parameter for at least one of a Discontinuous Reception (DRX) long cycle, a DRX short cycle, a DRX inactivity timer, or a DRX short cycle timer (UE assistance information can comprise DRX cycle time (or general indication of preferred DRX cycle length); see section 2.4 and Table 1).

Regarding claims 3 and 18, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the at least one UE configuration parameter comprises an indication for a preferred parameter for at least one of a Discontinuous Reception (DRX) on duration or a DRX UE assistance information can comprise DRX On Duration; see section 2.4 and Table 1).

Regarding claims 7 and 22, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the at least one UE configuration parameter comprises an indication for a preferred bandwidth configuration for the UE, wherein the indication indicates at least one of an aggregated bandwidth across serving cells for 030284.1750437 AFDOCS/21150980.1Qualcomm Ref. No. 190314 different types of carriers, a downlink/uplink bandwidth part index for a serving cell, a number of uplink carriers, a number of downlink carriers (UE assistance information can comprise the UE’s desired number of carriers, (comprising number of UL and DL carriers), which is a desired carrier (bandwidth) configuration; see section 2.4 and Table 1).

Regarding claims 11 and 26, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the at least one UE configuration parameter indicates power status information for the UE, wherein the power status information comprises at least one of a battery level, a thermal level of a modem, or an indication of a power preference for the UE (UE can report its desired BWP as part of the assistance information in order to reduce UE power consumption; see section 2.4; the Examiner notes that taking an action to reduce power consumption is an indication of power preference).

Regarding claim 15, 3GPP discloses an apparatus for wireless communication at a User Equipment (UE), (UE; see section 2.4 and Fig. 2) comprising: 
a memory (UE; see section 2.4 and Fig. 2; the Examiner understands a UE as comprising memory), and
at least one processor coupled to the memory (UE; see section 2.4 and Fig. 2; the Examiner understands a UE as comprising a processor coupled to memory) and configured to: 
transmit at least one UE configuration parameter to a base station comprising at least one preferred parameter for a UE configuration (UE sends assistance information to gNB; see section 2.4 and Fig. 2; this can comprise e.g. the preferred DRX cycle length; see section 2.4, Table 1, and Fig. 2); and 
receive a configuration from the base station based, at least in part, on the at least one UE configuration parameter transmitted to the base station (gNB responds with configuration/indication, which is generated by considering the reported assistance information; see section 2.4 and Fig. 2).

Regarding claim 16, 3GPP discloses a method of wireless communication at a base station (gNB; see section 2.4), comprising: 
receiving, from a User Equipment (UE), at least one UE configuration parameter comprising at least one preferred parameter for a UE configuration (UE sends assistance information to gNB; see section 2.4 and Fig. 2; this can comprise e.g. the preferred DRX cycle length; see section 2.4, Table 1, and Fig. 2);; and 
gNB responds with configuration/indication, which is generated by considering the reported assistance information; see section 2.4 and Fig. 2).

Regarding claim 30, 3GPP discloses an apparatus for wireless communication at a base station (gNB; see section 2.4), comprising:
a memory (gNB; see section 2.4; the Examiner understands a gNB as comprising memory); and 
at least one processor coupled to the memory (gNB; see section 2.4; the Examiner understands a gNB as comprising a processor coupled to memory) and configured to: 
receive, from a User Equipment (UE), at least one UE configuration parameter comprising at least one preferred parameter for a UE configuration (UE sends assistance information to gNB; see section 2.4 and Fig. 2; this can comprise e.g. the preferred DRX cycle length; see section 2.4, Table 1, and Fig. 2);; and
configure the UE using the at least one UE configuration parameter received from the UE. (gNB responds with configuration/indication, which is generated by considering the reported assistance information; see section 2.4 and Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

4.	Claims 4 – 5, 8, 19 – 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812231) in view of Oyman (US 20190215729 A1)

Regarding claims 4 and 19, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claim 4.

Oyman discloses subject matter including UE Assistance Information. Specifically, Oyman discloses:
wherein the at least one UE configuration parameter is indicated in an Information Element (IE) (UEAssistanceInformation IEs indicate UE assistance information parameters; see Tables 4 and 8)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Oyman by specifying that the parameters are reported in the UEAssistanceInformation IE, as in Oyman. One of ordinary skill in the art would have found it obvious to do, as this is a standard IE, is standard practice, and is clearly intended to be the case by 3GPP. Doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which 

Regarding claims 5 and 20, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claim 5.

	Oyman discloses:
	wherein the at least one UE configuration parameter is indicated in a UE Assistance IE (UAI) in addition to a preferred setting for a delay budget report (UEAssistanceInformation IEs incl. delaybudgetreport field indicate UE assistance information parameters; see paragraph [0079] and Tables 4 and 8)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Oyman by specifying that the parameters are reported in the UEAssistanceInformation IE along with the delaybudgetreport parameter, as in Oyman. One of ordinary skill in the art would have found it obvious to do, as this is a standard IE, is standard practice, and is clearly intended to be the case by 3GPP. Doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 8 and 23, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP does not disclose the limitations of claims 8 and 23.

	Oyman discloses:
	wherein the at least one UE configuration parameter comprises an indication for a preferred data channel parameter, wherein the indication indicates a maximum transport block size for a downlink data channel or an uplink data channel (UEAssistanceInfo IE includes max TB (transport block) size; see Table 5 n.b. message size)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Oyman by incorporating the transport block size into the configurable parameters of 3GPP. One of ordinary skill in the art would have found it obvious to do so, as this would make the system more versatile. Doing so would be a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

5.	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812231) in view of Kim (US 20200022095 A1)

	Regarding claims 6 and 21, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein the at least one UE configuration parameter comprises an indication for a preferred discontinuous reception parameter (UE sends assistance information to gNB; see this can comprise e.g. the preferred DRX cycle length; see section 2.4, Table 1, and Fig. 2)…
	3GPP does not explicitly disclose the remainder of claim 6.

	Kim discloses subject matter including UE assistance information. Specifically, Kim discloses 
	…including at least one of an average data rate, an average transport block size, or an average burst duration (UE assistance information in UEAssistanceInformation IE includes data rate; see paragraphs [0158 – 0161] and Fig. 11)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Kim by incorporating the datarate parameter into the UE assistance information transmitted by 3GPP. One of ordinary skill in the art would have found it obvious to do so, as this would increase the UE’s flexibility in communicating. Doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

6.	Claims 9, 12 – 14, 24, and 27 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812231) in view of Park (US 20190246420 A1).

	Regarding claims 9 and 24, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP does not disclose the limitations of claims 9 and 24.

	Park discloses subject matter relating to parameter configuration for UEs. Specifically, Park discloses:
	wherein the at least one UE configuration parameter comprises an indication for a preferred control channel parameter, wherein the preferred control channel parameter comprises at least one of a Time Division Duplex (TDD) pattern, a control channel monitoring periodicity, or processing timeline related to feedback processing (data arrival periodicity (i.e. monitoring arrival periodicity) is indicated by IE; see paragraph [0200]; periodicity is for OBCH (i.e. control channel); see paragraph [0091]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Park by incorporating the periodicity parameter into the configurable parameters of 3GPP. One of ordinary skill in the art would have found it obvious to do so, as this would make the system more versatile. Doing so would be a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

Regarding claims 12 and 27, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
UE reports explicit indications of the parameter values (i.e. selects the value it prefers); see section 2.4 and Table 1).
3GPP does not explicitly disclose receiving a range of available parameters from the base station.

Park discloses:
receiving a range of available parameters from the base station… (initial RRC message comprises configuration parameters for the UE; see paragraph [0216] and Fig. 17).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Park by incorporating the idea of a base station sending a range of possible values to the UE. One of ordinary skill in the art would have found it obvious to do so, as this would allow the BS to constrain the UE’s choices, reducing the number of options to weigh. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 14, 3GPP and Park teach the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claim 14.

Park discloses:
initial RRC message comprises configuration parameters for the UE; see paragraph [0216] and Fig. 17; the Examiner notes that it is clear in context that the BS would not provide a parameter as a choice to the UE if it were unsupported).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Park by incorporating the idea of a base station sending a range of possible values to the UE. One of ordinary skill in the art would have found it obvious to do so, as this would allow the BS to constrain the UE’s choices, reducing the number of options to weigh. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 28, 3GPP and Park teach the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claim 28. 

	Park discloses:
wherein the range of available parameters is received in a broadcast from the base station or is transmitted in a dedicated RRC signaling for the UE (initial RRC message comprises configuration parameters for the UE; see paragraph [0216] and Fig. 17).
.

7.	Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812231) in view of Chen (US 20200059395 A1)

	Regarding claims 10 and 25, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP does not disclose the limitations of claims 10 and 25.

	Chen discloses related subject matter, including: wherein the at least one UE configuration parameter comprises an indication for a beam management parameter, wherein the beam management parameter comprises at least one of a preferred antenna panel, a preferred beam, information about a trajectory of the UE, or a mobility parameter for the UE (measResult IE contains beam-level signal strengths; see paragraph [0103]; the Examiner notes that higher signal strength beams are preferred).
.

8.	Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812231) in view of Park (US 20190246420 A1) and in further view of Oyman (US 20190215729 A1).

	Regarding claim 13, 3GPP and Park teach the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claim 13. 

	Park discloses:
wherein the range of available parameters is received in a broadcast from the base station or is received in a dedicated RRC signaling for the UE (initial RRC message comprises configuration parameters for the UE; see paragraph [0216] and Fig. 17).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Park by 

	Park and 3GPP do not teach the remainder of the claim. Oyman discloses:
	and wherein the at least one UE configuration parameter comprises an index 030284.1750438 AFDOCS/21150980.1Qualcomm Ref. No. 190314corresponding to a value selected from among the range of available parameters received from the base station (values in IEs can be indexes from available parameters; see Table 5 n.b. maximum transport block size value).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP and Park with Oyman by using the method for indicating one of a series of values by using an index, as noted by Oyman. One would have found it obvious to do so, as this is standard practice for many IE fields, and reduces the amount of data required for signaling. 

	Regarding claim 29,  3GPP and Park teach the subject matter of the parent claim(s), as noted above. Neither 3GPP nor Park disclose the limitations of claim 29.

	Oyman discloses:
values in IEs can be indexes from available parameters; see Table 5 n.b. maximum transport block size value).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP and Park with Oyman by using the method for indicating one of a series of values by using an index, as noted by Oyman. One would have found it obvious to do so, as this is standard practice for many IE fields, and reduces the amount of data required for signaling. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a) Nagasaka - US 20180014347 A1 – UEAssistanceInfo for DRX

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464   

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464